ORDER

PER CURIAM:
Walter Hawkes appeals from a judgment entered in the Circuit Court of Cole County granting the defendant’s motion for judgment on the pleadings in his declaratory judgment action against the Missouri Board of Probation and Parole. After a thorough review of the record, we find no error of law. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties. Judgment affirmed. Rule 84.16(b).